MAYER, Circuit Judge,
dissenting.
The issue — whether the Court of International Trade correctly concluded that the Department of Commerce’s methodology is impermissible as a matter of law — will not arise again in its present form. Following the Uruguay Round of GATT, the statute was amended, and the subsection at issue no longer exists. See Pub.L. No. 103-465, Title II, § 223, 108 Stat. 4876 (1994). Moreover, Commerce had apparently changed its practice to conform to the Court of International Trade’s decision prior to the filing of this appeal. Nevertheless, I dissent because the statute as then written was unambiguous and required the tax rate to be applied to the United States price. I would therefore affirm.
The statute makes clear that Commerce may not make the adjustment to USP for forgiven taxes by adding the amount of taxes actually paid on home market sales. As this court has previously stated, section 1677a(d)(l)(C) unambiguously requires “Commerce to increase USP by the amount of tax that the exporting country would have assessed on the merchandise if it had been sold in the home market.” Zenith Elecs. Corp. v. United States, 988 F.2d 1573, 1580 (Fed.Cir.1993). Any other approach would depart from the statute’s explicit requirements. Commerce’s and this court’s constant iteration of the tax neutrality theme does not alter that fact.
Because the statute is clear on its face, I do not see any need to reach the question of whether the agency’s approach is entitled to Chevron deference. See Ad Hoc Comm. v. United States, 13 F.3d 398, 402 (Fed.Cir.1994) (“Under Chevron and its progeny ... courts do not consider the reasonableness of an agency’s interpretation of a statute unless the relevant statute is silent or ambiguous on the question at hand.” (citation omitted)). Nor is Commerce’s expertise entitled to any special weight here. Commerce may have a longstanding policy of attempting to achieve tax neutrality, but this policy has only led to experimentation with ways to avoid the clear mandate of the statute. If Congress had held tax neutrality paramount, which is by no means clear even in the legislative history, there were ways to draft the statute to achieve that result. See Zenith, 988 F.2d at 1582 (noting that Congress rejected a proposal that would have resulted in tax neutral treatment). For example, as the court points out, the statute could have required Commerce to subtract the taxes from the FMV. However, when this court held that such a method and others attempted by Commerce *1583over the years, such as making adjustments through the “circumstances of sale” provision of section 1677b(a)(4), find no support in the statute, we noted that the statute as written simply does not prevent the “multiplier effect.” See Zenith, 988 F.2d at 1581-82. If the amount of tax forgiven on exports that is added to USP is less than the amount of tax paid on home market sales, this is due to the operation of the antidumping law as intentionally written by Congress. See id. at 1581. Thus, I would not disturb the Court of International Trade’s conclusion that Commerce’s methodology was impermissible as a matter of law.